IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


STEVEN FRIEDMAN, MD, INDIVIDUALLY : No. 494 EAL 2016
AND AS EXECUTOR OF THE ESTATE     :
OF GAIL FRIEDMAN, DECEASED,       :
                                  : Petition for Allowance of Appeal from
               Petitioner         : the Order of the Superior Court
                                  :
                                  :
           v.                     :
                                  :
                                  :
DEVON MANOR AND HEARTLAND         :
PHARMACY OF PA LLC, AND HCR       :
MANOR CARE, INC.,                 :
                                  :
               Respondents        :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.